Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 13, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a busboy, unsuccessfully applied for a clerical position with the employer. Contending that he had been denied the position because he spoke English with an accent, claimant *564retained the services of an attorney to pursue a discrimination claim against the employer, On May 3, 1997, claimant began a medical leave of absence relating to stress and depression. This leave of absence was scheduled to end on July 29, 1997. Prior to claimant’s scheduled return, the employer sent a letter to claimant instructing him to contact the employer or he would be removed from the payroll. Claimant neither returned to work nor contacted his employer.
Inasmuch as an employee’s failure to return to work or contact the employer after the expiration of an authorized leave of absence has been held to constitute disqualifying misconduct (see, Matter of Nikkhah [Commissioner of Labor], 264 AD2d 896, 897), we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board denying claimant’s application for unemployment insurance benefits. Although claimant contended that his doctor instructed him not to return to work and his attorney advised him not to speak with the employer, claimant failed to submit evidence to support either of these contentions. To the extent that claimant presented a contrary version of the events leading to his discharge, this simply presented a credibility issue for the Board to resolve (see, Matter of Jacque [Commissioner of Labor], 270 AD2d 541).
Mercure, J. P., Crew III, Graffeo, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.